Citation Nr: 1600445	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to August 28, 2015, and in excess of 20 percent thereafter for the service-connected degenerative disc disease (DDD) of the lumbar spine, and to include whether separate ratings are warranted for incapacitating episodes and neurological problems.  
 
 2.  Entitlement to an initial compensable evaluation prior to December 27, 2011, and in excess of 10 percent thereafter, for the service-connected urticaria.
 
 3.  Entitlement to an initial evaluation in excess of 30 percent prior to January 6, 2012, and in excess of 50 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD) with insomnia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2008. 

 This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, awarded service connection for insomnia (10 percent disabling), urticaria (noncompensable), and degenerative arthritis of the lumbar spine (10 percent disabling) effective from August 2008.  In April 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective August 2008.  The Veteran appealed the initial evaluations assigned and the Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119   (1999). 

In July 2014, the RO recharacterized the Veteran's insomnia and psychiatric disorder as PTSD with insomnia, 30 percent disabling from August 2008, and increased the rating to 50 percent disabling effective January 2012.  The same decision awarded an increased 10 percent disabling rating for the Veteran's urticaria effective December 27, 2011.  In September 2015, the RO recharacterized the Veteran's lumbar spine disability as DDD and assigned a 20 percent evaluation effective August 28, 2015.  The issues on appeal have been recharacterized as they appear on the cover page of the instant decision.  The claims remain in controversy as less than the maximum benefits available were awarded.  See AB v. Brown, 
6 Vet. App. 35   (1993).

The Veteran presented testimony before the Board in October 2014; the transcript has been associated with the virtual record.

The matter was recently before the Board in February 2015 and remanded for further development (obtain records and afford the Veteran VA examinations to ascertain the current severity of the disabilities on appeal) and readjudication.  The claims have been returned to the Board and are ready for appellate disposition. 


FINDINGS OF FACT

 1. Throughout the appeal period, there has been adequate pathology to support findings of muscle spasm severe enough to result in abnormal spinal contour; 
there has been no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, or left lower extremity neurological problems at any time.  

2.  From August 28, 2015, there has been objective evidence of right lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve. 

3.  Throughout the appeal period, the Veteran's urticaria is manifested by no more than recurrent episodes occurring at least four times during the past 12-month period, responding to treatment with antihistamines; the Veteran does not require continuous systemic immunosuppressive therapy to control his urticaria. 

4.  Throughout the appeal period, the Veteran's PTSD with insomnia has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, suspiciousness, and depressed mood; there has been no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for DDD of the lumbar spine have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015). 

2.  The criteria for a separate 10 percent rating, and no higher, have been met from August 28, 2015, for mild, right lower extremity radiculopathy associated with the service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2014). 

3.  The criteria for an initial 10 percent rating, but not higher, for urticaria have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7825 (2015).

4.  The criteria for an initial 50 percent rating, but not higher, for PTSD with insomnia have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been obtained.  

The claims were remanded for further development in February 2015.  In pertinent part, the Veteran was asked to provide the necessary releases to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran's PTSD. The RO sent a letter to the Veteran in March 2015 and requested the Veteran submit the necessary releases for each health care provider so that they could obtain treatment information and/or send the information himself.  The Veteran did not provide the requested completed consent form or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the January 2009  decision that assigned the initial 10 percent rating for insomnia, noncompensable rating for urticaria, and 10 percent rating for  degenerative arthritis of the lumbar spine.  In April 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective August 2008.   The Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection (August 2008).  See Fenderson v. West, 12 Vet. App 119 (1999).  

In July 2014, the RO recharacterized the Veteran's insomnia and psychiatric disorder as PTSD with insomnia, 30 percent disabling from August 2008, and increased the rating to 50 percent disabling effective January 2012.  The same decision awarded an increased 10 percent disabling rating for the Veteran's urticaria effective December 27, 2011.  In September 2015, the RO recharacterized the Veteran's lumbar spine disability as DDD and assigned a 20 percent evaluation effective August 28, 2015.  The claims remain in controversy as less than the maximum benefits available were awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Lumbar Spine

Prior to August 28, 2015, the service-connected lumbar spine disability was rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2015).  From August 28, 2015, the service-connected lumbar spine disability is rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Codes 5237 (lumbosacral strain) and 5242  (degenerative arthritis of the spine) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As noted above, the service-connected lumbar spine disability has been assigned a 10 percent rating prior to August 28, 2015, and a 20 percent rating thereafter,  under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2015).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

At the outset, the Board finds that despite radiographic evidence of joint space narrowing, there was no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  The 2008 VA examiner stated there were no signs of IVDS with chronic and permanent nerve root involvement.  The Veteran also did not have IVDS of the thoracolumbar spine on examination in 2011.  On examination in 2015, the Veteran did have IVDS, but it did not require physician prescribed bed rest in the past 12 months.  

Prior to August 28, 2015, there were also no neurological disabilities associated with the service-connected lumbar spine disability to warrant a separate rating under the diagnostic codes pertinent to rating neurological disorders.  On VA examination in 2008, motor function of the lower extremities was normal, as was sensory function.  Knee and ankle jerk were 2+ bilaterally.  On examination in 2011, motor and sensory functions were again normal.  Straight leg raising test was negative bilaterally.  The Veteran did not have any signs or symptoms due to radiculopathy.  

Despite complaints of radicular pain in VA treatment records dated in February 2010,  the provider found no neurologic symptoms.  VA outpatient records dated in January 2011 and December 2011 contain complaints of pain, but there were no neurological or radicular symptoms.  In August 2013 the Veteran reported an exacerbation of low back pain, but denied any neurologic or radicular symptoms. 
There was no objective evidence of any associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.  

However, the Board finds that as of August 28, 2015 (date of VA examination), a separate 10 percent rating is warranted for mild, right lower extremity radiculopathy under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  On examination in 2015, straight leg was positive on the right and negative on the left.  He had moderate pain with right  lower extremity radiculopathy.  The examiner found that  L4/5 and L5/S1-3 nerve roots were affected.  The severity of radiculopathy was considered mild on the right side only.  The left lower extremity was not affected.  As there was no evidence of moderate, right lower extremity radiculopathy, a higher 20 percent rating is not warranted.  Id.  There have been no associated neurological problems of the left lower extremity at any stage of the appeal to warrant a separate rating. 

The Board shall now consider the service-connected DDD of the lumbar spine under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) in the instant decision.  

The Board finds that there is adequate pathology in the record to support muscle spasm severe enough to result in abnormal spinal contour to warrant a 20 percent rating throughout the appeal period.  38 C.F.R. § 4.40.  However, at no time has there been evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering the findings of pain on movement and less movement than normal on VA examination in 2008, 2011, and 2015 (at most flexion was limited to 80 degrees and there was no additional loss of range of motion on repetitive testing at any time throughout the appeal period).  38 C.F.R. § 4.71a. 

Notably, on VA examination in 2008, the Veteran complained of sharp pain due to his spine condition.  He indicated  the pain occurred four times per week and each time lasted for eight hours.  The pain was elicited by physical activity and relieved by rest.  Range of motion was as follows: flexion to 80 degrees; extension to 20 degrees; and bilateral lateral rotation and flexion to 20 degrees.  There was pain at the end ranges of motion.  There was also pain after repetitive use testing, but no additional degree of limitation after repetitive use.  There was no evidence of weakness, lack of endurance, fatigue, or incoordination.  

On VA examination in December 2011, the Veteran reported increased pain with bending and lifting.  Range of motion was as follows: flexion to 80 degrees (pain at 40 degrees); extension to 20 degrees (pain at end); right lateral flexion to 30 degrees (pain at end); left lateral flexion to 30 degrees (pain at 20 degrees); right lateral rotation to 30 degrees (pain at 20 degrees); and left lateral rotation to 30 degrees (pain at 20 degrees).  The Veteran was able to perform repetitive use testing.  There was no additional limitation of motion after three repetitions.  The only impact on the Veteran's ability to work was increased pain with bending and lifting boxes. 

On VA examination in August 2015, the Veteran was diagnosed with IVDS.  He reported difficulty lifting or carrying anything over 50 pounds.  He was unable to do sit-ups or crunches.  He had back pain when bending, pushing, leaning to the left, or lying on his left side.  He had forward flexion of his spine to 80 degrees. Extension was full to 30 degrees.  Bilateral lateral flexion and rotation were also full to 30 degrees.  The Veteran performed repetitive testing with no additional loss of function or range of motion after three repetitions.  The examiner noted the Veteran had flare-ups of back pain with certain movements.  There was no objective pain with weight bearing.  There was tenderness to palpation on the right paraspinal area.  The examiner indicated it would be speculation to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination during or after repetitive use over time as there were no changes on examination that day with repetitive testing.  The examiner noted because the Veteran was not examined during a flare-up and there were no changes with repetitive testing, it was not possible to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination during a flare-up without resorting to mere speculation.  There was no ankylosis.  The Veteran's IVDS did not require physician prescribed bed rest in the past 12 months.  While the examiner noted that his back condition impacted his ability to work, the examiner only noted the Veteran was unable to do sit-ups because it caused pain to shoot down his right leg, difficulty carrying or lifting over 50 pounds.  He was also unable to cut grass, do crunches, bend, push, lean to the left or lay on his left side. 

The Board has considered the complaints of pain experienced in the Veteran's lumbar spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  Despite complaints of pain on examination in 2008, 2011, and 2015, flexion was still possible to 80 degrees and extension to 20 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, fatigue, weakness or incoordination of the lumbar spine at any time due to the service-connected DDD of the lumbar spine.  Id.  

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a 20 percent rating is warranted throughout the appeal period for DDD of the lumbar spine.  A rating in excess of 20 percent, to include "staged" ratings, is not warranted for any period of the appeal as there has been no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Throughout the appeal period the evidence does not show lumbar spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome.  Prior to August 28, 2015, there were no associated neurological manifestations with the lumbar spine disability; however, from August 28, 2015, there was evidence of right lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve to warrant a separate 10 percent rating.  38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  


Skin

The Veteran's urticaria has been rated under Diagnostic Code 7825 as noncompensable prior to December 27, 2011, and 10 percent disabling thereafter.  Under this code section , urticaria, or hives, a 60 percent rating is assigned for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy; 30 percent for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control; 10 percent for recurrent episodes occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics; and a noncompensable evaluation is assigned for no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118.

The Board notes that the diagnostic codes which are relevant to the claim herein, were not altered by the change in diagnostic codes in 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  Thus, the considerations are the same.

The Board finds that there is adequate pathology in the record to support a finding of urticaria responding to treatment with antihistamines to warrant a 10 percent rating, and no higher, throughout the appeal period.  38 C.F.R. § 4.40.  

In this regard, on VA examination in 2008, the Veteran's skin was clear of rashes and lesions.  There was no sign of skin disease present despite reports by the Veteran that he had been diagnosed with hives in 2004.  The Veteran reported that he used Zyrtec once daily to treat his hives.  He stated that he had itching as a result of his hives.  He denied exudation, ulcer formation, shedding, and crusting.  

On VA examination in 2011, it was again noted the Veteran had urticaria since May 2004.  There was no disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran used antihistamines less than six weeks in the past 12 months.  There were no topical corticosteroids or immunosuppressive therapy used.  The Veteran did not have any visible skin conditions on examination.  A skin condition did not impact the Veteran's ability to work. 

On examination in August 2015, the Veteran was diagnosed with idiopathic urticaria.  The Veteran informed the examiner that he broke out in hives in 2004.  He stated that hives usually showed up on his bottom lip and forearms about twice a week in the past.  He now kept it under control since he started Zantac and Zyrtec.  The Veteran used antihistamines on a constant or near constant basis in the past twelve months.  The Veteran had no visible skin conditions on examination.  His skin condition did not impact his ability to work. 

The Board has considered the aforementioned evidence and finds that it collectively demonstrates that during the entirety of the pendency of the claim, the Veteran's service-connected urticaria is manifested by symptoms that more closely approximate the criteria for a 10 percent rating under Diagnostic Code 7825, which contemplates recurrent episodes occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics.  38 C.F.R. § 4.7.  Therefore, resolving all doubt in the Veteran's favor, his claim for an initial compensable rating prior to December 27, 2011, for urticaria is granted and a 10 percent rating is to be awarded.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, assignment of the next higher schedular evaluation of 30 percent is not warranted at the present time as the evidence does not demonstrate that the Veteran's urticaria was manifested at any point during the pendency of the claim by recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control, as contemplated in the criteria for a 30 percent rating under Diagnostic Code 7825.

The Board has considered all possible Diagnostic Codes in this case and has found that a 10 percent disability rating, but no more, is warranted throughout the appellate period for service-connected urticaria.


PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to January 6, 2012, and 50 percent disabling thereafter under Diagnostic Code 9411.  Under the provisions of 38 C.F.R. § 4.130 , the General Rating Formula for Mental Disorders is used to determine disability ratings a 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 .  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 80 and 71 indicate if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument)  and no more than slight impairment in social, occupational, or school functioning. 

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has diagnoses of PTSD under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V. 

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 50 percent rating, but no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

The RO awarded an increased 50 percent rating effective from January 6, 2012, the date of new VA examination, finding that the Veteran's PTSD was now productive of difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; anxiety; chronic sleep impairment; depressed mood; suspiciousness; and occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, these symptoms have been present to a varying degree throughout the appeal period.  

What there has not been evidence of throughout the appeal period is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene.
 
Notably, VA outpatient treatment records dated in March 2009 show the Veteran denied suicidal ideation, memory problems or difficulty concentrating.  In April 2009, he also denied suicidal ideation.  

On VA examination in January 2010, the Veteran reported sleep problems, depression, inability to concentrate, and alcohol abuse.  His PTSD impacted his relationship with his wife such that they were separated but he had a good relationship with his daughters.  He complained of irritability and isolation from others.  He was working as a policeman.  He endorsed intrusive thoughts of his tours in Iraq.  He had avoidance behaviors and diminished interest in activities he used to enjoy.  He avoided crowds.  He complained of irritability, anger, exaggerated startle response and difficulty concentrating.  He stated he was hypervigilant (check and rechecks security of his home).  

On mental status examination, orientation was normal.  Appearance and hygiene were appropriate.  Affect and mood showed anxiety.  He did indicate he was depressed, which occurred near-continuously and affected the ability to function independently; however, thought processes were appropriate.  Communication and speech were normal.  Judgment was not impaired and memory impairment was only mild.  There was no suicidal or homicidal ideation.   He did have some difficulty understanding complex commands.  He reported panic attacks once a week.  He denied hallucinations or delusions.  His GAF score was 75, which was indicative of transient symptoms and expectable reactions to psychosocial stressors.  The examiner indicated that PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability  to perform occupational tasks although generally he was functioning satisfactorily with routine behavior, self-care and normal conversation.  

VA outpatient treatment records dated in August 2009 show the Veteran's GAF score was 65, indicative of only mild symptoms.  In October 2009 he denied outbursts of violence.  He continued to work full time.  He was well groomed, speech was clear, and his affect was full and appropriate.   His thought process was well organized.  He denied suicidal and homicidal ideation.  He was not paranoid or delusional.  His GAF score was 61 (mild symptoms).  In December 2009 and January 2010, the Veteran denied depressive symptoms.  He drank a lot less.  

In January 2010, providers noted the Veteran was dressed appropriately and his speech was normal.  He was mildly depressed and his affect was congruent with his mood.  He was oriented in all spheres.  Thoughts were coherent and logical.  There was no looseness of association or flight of ideas.  The Veteran denied suicidal and homicidal ideation as well as delusions and hallucinations.  Insight was fair and judgment was intact.  In May 2010, the Veteran's PTSD symptoms were significantly improved.  He had good symptom control and functioning.  His GAF score was again 61.

On VA examination in January 2012, the Veteran complained of insomnia and mood instability.  He was assigned a GAF of 62 (mild symptoms).  The examiner noted the Veteran also had a traumatic brain injury (TBI) and was unable to speculate how much of the Veteran's insomnia was due to the TBI versus his PTSD as they both manifested at or around the same time period; however, this was clarified later and no TBI was diagnosed in the clinical record or on examination in 2015.  The examiner noted there was occupational and social impairment due to mild or transient symptoms which decreased  work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner indicated occupational and social impairment was due to the PTSD symptoms, to include: affective instability, poor impulse control, fatigue, insomnia, and poor marital relations.  The Veteran was back together with his wife and living in the same house with his family.  He was employed full time as a police officer.  He had no problems at work. The Veteran was using alcohol to sleep.  The Veteran endorsed intrusive thoughts, diminished interest, feelings of detachment, and restricted range of affect.  He complained of difficulty with sleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner also found anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran indicated that he took out his frustrations on inanimate objects such as punching walls.  The Veteran denied frequent nightmares.

VA outpatient treatment records dated in October 2012 show the Veteran complained of depressive symptoms but denied suicidal and homicidal ideation.  In August 2014 he continued to complain of insomnia, but overall the Veteran was doing well and cut back on his alcohol consumption.  In December 2014, the Veteran reported sleep problems and anxiety.  He indicated that he was not physically violent, but he did shove his wife one time when he drank too much and passed out; however, he stated this made him stop drinking.  He had difficulty concentrating.  He denied depression.  He was well-groomed and oriented in all spheres.  His speech was normal and his affect was appropriate and had full range.  His thought process was well organized.  There was no suicidal or homicidal ideation.  There were no delusions or hallucinations. 

On VA examination in July 2015, the Veteran had occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior and self-care, and conversation.  The Veteran had been employed full time since 2008.  The Veteran denied any suicide attempts.  The Veteran had cut down his alcohol consumption to two weekends a month.  The Veteran had intrusive thoughts and avoidance behavior.  He also had markedly diminished interest in activities and feelings of detachment or estrangement from others.  He was irritable, hypervigilant, had an exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was irritable and got angry with his daughters.  He was well groomed with good eye contact.  Speech was normal.  Affect was normal.  His thoughts were coherent and logical.  He denied suicidal and homicidal ideation.  He denied hallucinations.  Judgment and insight were good.  The examiner stated the Veteran's PTSD severity remained the same.  

The Veteran testified in October 2014 that insomnia was his major problem.  He also had problems with anger.  He tried to avoid alcohol because it brought out his anger but acknowledged it helped him sleep.  He did not trust people, so his only relationships were with wife and kids.  

Based on the evidence delineated above, the Board finds that the totality of this evidence shows that the Veteran's symptomatology during entire appeal period more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms and while a 50 percent rating is warranted throughout the appeal period, there has been no evidence occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene to warrant a 70 percent rating.  38 C.F.R. § 4.130.   

While there was an isolated report of the Veteran shoving his wife, the Veteran admits that he does not recall the event and passed out because of excessive alcohol consumption.  The Veteran informed the VA examiner that this event was the catalyst to his stopping drinking.  The Board is also aware that in August 2009 the Veteran indicated he carried a gun with him; however, the Veteran did not indicate that he ever banished or used the gun during outbursts of anger or irritability.  In fact, the Veteran denied any legal troubles.  The Board notes that there was some indication on examination in 2010 that he took out his frustrations on inanimate objects such as punching walls, but this was a past behavior.  Thus, routine, continuous, or even frequent impaired impulse control is not supported by the clinical treatment records delineated above.  The Veteran has clearly been irritable, but it has not been productive of periods of violence other than the isolated incident noted above.  There were no findings of suicidal or homicidal ideation.  The Veteran was able to perform activities of daily living and was repeatedly found to be adequately dressed and groomed.  The Board notes that the January 2010 examiner indicated the Veteran was depressed, which occurred near-continuously and affected the ability to function independently; however, this is also unsupported in the clinical treatment records.  In fact, this finding is contradictory to the examiner's assignment of the GAF score of 75, which was indicative of transient symptoms and expectable reactions to psychosocial stressors.  38 C.F.R. § 4.119.

The Veteran's difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships is clearly accounted for in the current 50 percent rating.  After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that a 70 percent rating is not warranted at any time under appeal.  38 C.F.R. § 4.119; Fenderson, supra; Vazquez-Claudio, 713 F.3d at 117.


 Additional Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his increased rating claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that the Veteran has not reported any effects on employment with regard to his urticaria or PTSD.  In fact, he informed VA examiners evaluating his PTSD that he had no problems at work and got along with superiors and co-workers.  With regard to lumbar spine, the only effect on employment was not being able to sit for long periods of time and carry or lift anything over 50 pounds.  He has not claimed that the lumbar spine, PTSD, or skin disabilities render him unemployable nor does the evidence support such a finding.  Notably, the Veteran has continued to maintain full-time employment as a police officer.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected lumbar spine, skin, and PTSD disabilities reasonably describes his disability level and symptomatology.  The criteria for the lumbar spine allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not meet the necessary criteria for limitation of forward flexion of the thoracolumbar spine to warrant a rating higher than 20 percent and there was no change in range of motion even after repetitive testing of the lumbar spine.  The Board has granted a separate 10 percent rating for mild, right lower extremity radiculopathy.  The Board has granted higher initial ratings for the skin and PTSD disabilities.  The criteria for the skin allow for higher ratings based on recurrent episodes of urticaria that are debilitating and requiring intermittent systemic immunosuppressive therapy for control, but this is not supported by the evidence of record.  The criteria for mental health disabilities allow for higher ratings due to total occupational and social impairment or occupational and social impairment with deficiencies in most areas, but this also is not supported by the evidence of record.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial 20 percent rating, but no higher, for the service-connected DDD of the lumbar spine is granted subject to the controlling regulations governing monetary awards. 

From August 28, 2015, a separate 10 percent rating, but no higher, for mild, right lower extremity radiculopathy is granted subject to the controlling regulations governing monetary awards. 

Entitlement to an initial 10 percent rating, but no higher, for the service-connected urticaria is granted subject to the controlling regulations governing monetary awards. 


Entitlement to an initial 50 percent rating, but no higher, for the service-connected PTSD with insomnia is granted subject to the controlling regulations governing monetary awards. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


